DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-6 and 12-15) in the reply filed on 8/22/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-15 are pending.
Claims 7-11 are withdrawn for being drawn to a non-elected invention (i.e., Group 2).
Claims 1-6 and 12-15 are under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 2/7/2020 has been considered.
Specification
The disclosure is objected to because of the following informalities: a number of pages of the specification such as Tables 3-7, and 10-13 are unclear to read. These tables should be presented in a clear readable form. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: (i) the level of Galβ1-3GalNAc and/or the level Siaα2-6Gal/GalNAc measured earlier should be compared with the level from control subject, and (ii) any increase in the level of Galβ1-3GalNAc and/or the level Siaα2-6Gal/GalNAc in step (ii) should be indicative of a reduced renal function in said subject.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-6 and 12-15 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below: Essential inquiries for subject matter eligibility under 35 U.S.C. 101 of process claims involving a law of nature, a natural phenomenon, or a naturally occurring relation or correlation (collectively referred to as a natural principle herein) are:
1) Is the claimed invention directed to a process, defined as an act, or a series of acts or steps?
The claimed subject matter is a process. as it is drawn to a method of determining a possibility of reduced renal function comprising determining a level of Galβ1-3GalNAc and/or a level of Siaα2-6Gal/GalNAc in a sample of a subject.
2) Does the claim focus on use of a natural principle?
The claimed subject is drawn to a method of determining a possibility of reduced renal function comprising determining a level of Galβ1-3GalNAc and/or a level of Siaα2-6Gal/GalNAc in a sample of a subject. This is a natural process where a protein modification with glycosylation happens and reads on a naturally existing process.
3) Does the claim include additional elements or steps, or a combination of elements or steps that integrate the natural principle into the claimed invention such that the natural principle is practically applied, and are sufficient to ensure that the claim amounts to significantly more than the natural principle itself?
The claimed subject matter appends conventional steps of assaying/determining the level of Galβ1-3GalNAc and/or a level of Siaα2-6Gal/GalNAc by using an agent(lectin) that binds Galβ1-3GalNAc and/or a level of Siaα2-6Gal are conventional steps, specified at a high level of generality, that is appended to a natural principle of the relationship of Galβ1-3GalNAc and/or a level of Siaα2-6Gal level in a biological tissue of a subject. Appending such steps to a natural principle does not make the claims patent eligible. The conventional steps of assaying a sugar moiety using a lectin or radioactive competitive methods are well-understood, routine, conventional activity, previously engaged in by those in the field that add nothing specific to the natural principle of the relationship of Galβ1-3GalNAc and/or a level of Siaα2-6Gal to renal health that would render the claims patent-eligible. The claimed subject matter is a general concept that would effectively monopolize the natural principle. The claimed subject matter does not include elements or steps that are recited with specificity such that all substantial applications of the natural principle and natural phenomena are not covered. The claimed method is similar to a method of establishing a relationship between blood glucose levels and diabetes. Therefore, the instantly claimed invention is not patentable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include: (1) Nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the breath of the claims, (7) the quantity of experimentation needed, (8) relative skill of those in the art.  
The instant disclosure fails to meet the enablement requirement for the following reasons:
The instant claims are broadly drawn to a method of determining a possibility of reduced renal function comprising determining a level of Galβ1-3GalNAc and/or a level of Siaα2-6Gal/GalNAc in a sample of a subject.
The state of the prior art and the predictability or lack thereof in the art: Atsushi et al (IDS, JP2010256232) teach a method for better diagnose diabetic nephropathy various sugar chain could be measured and it may provide an indication regarding nephropathy (see abstract). They focus measuring lectin and its affinity to bind various sugar in diabetic nephropathy (Fig. 1). Atsushi et al. teach measuring heparan sulfate in the urine of a subject [see paragraph 4 of Atsushi et al]. They teach that lectins may include dicoma lectin, juvenile lectin, purple lectin, spindle tree lectin and many more (see paragraph 016 of Atsushi et al). They teach that a lectin has binding ability to a sugar containing N-acetylacetylglucosamine can be selected. Therefore, they suggest measuring various sugar moieties using lectin. However, they do not teach measuring a level of Galβ1-3GalNAc and/or a level of Siaα2-6Gal/GalNAc in a sample of a subject having declining renal function such as eGFR. Mise et al. (IDS, subject Bi, O-013, Identification of Prognostic Factors through Glycan Profiling for Type 2 Diabetes) teaches an increase in lectins: ABA, LEL, ACA, MPA, PTL_I and GSL_I_B4) and that when ABA, LEL and MPA linked sugar chain are isolated, a specific sugar chain Galβ1-3GalNAc was common. Neither the art nor the specification teaches measuring a level of a level of Galβ1-3GalNAc and/or a level of Siaα2-6Gal/GalNAc in a sample of a subject to be indicative of renal function without comparing its value with any control level. Therefore, it is unpredictable and would require a large amount of experimentation to determine a level of Galβ1-3GalNAc and/or a level of Siaα2-6Gal/GalNAc in a sample of a subject and predict that said subject has decreased renal function.
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent. The specification of pages 22-37 disclose measuring the level of various sugar moieties including Galβ1-3GalNAc and/or a level of Siaα2-6Gal/GalNAc in 554 samples collected from subjects having different level of renal diseases. The specification used statistical methods to make a sense if determining a level of Galβ1-3GalNAc and/or a level of Siaα2-6Gal/GalNAc could corelated with some renal abnormalities. However, the art or the specification is devoid of any example where simply measuring a level of Galβ1-3GalNAc and/or a level of Siaα2-6Gal/GalNAc in a sample can suggest that the sample is from a subject with decreased renal function.  Therefore, it is unpredictable how one of the skill in the art can practice the instantly claimed invention. 
The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to predict a reduced renal function in a subject simply by measuring a level of Galβ1-3GalNAc and/or a level of Siaα2-6Gal/GalNAc in subject without comparing the level of Galβ1-3GalNAc and/or a level of Siaα2-6Gal/GalNAc from a control subject, the lack of direction/guidance presented in the specification regarding the same, the state of the prior art which establishes the unpredictability about a reduced renal function in isolation by determining a level of Galβ1-3GalNAc and/or a level of Siaα2-6Gal/GalNAc, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646